                        Case 1:15-cr-00288-NONE-SKO Document 504 Filed 06/25/20 Page 1 of 2


                          SALLY VECCHIARELLI 305636
                        1 PROPER DEFENSE LAW CORPORATION
                          677 W. Palmdon Drive, Suite 201
                        2 Fresno, CA 93704
                          Telephone: (559) 825-3800
                        3 Facsimile: (559) 705-1870

                        4 Attorney for Defendant
                          CARLOS DAVID TAFOYA-RAMOS
                        5

                        6
                                                    IN THE UNITED STATES DISTRICT COURT
                        7
                                                       EASTERN DISTRICT OF CALIFORNIA
                        8

                        9
                            UNITED STATES OF AMERICA,                  )       Case No. 1:15-cr-00288-NONE-SKO
                       10                                              )
                                          Plaintiff,                   )       STIPULATION RE BRIEFING
                       11                                              )       SCHEDULE; ORDER
                                                                       )
                       12                                              )
                                                                       )
                       13                     v.                       )
                                                                       )
                       14                                              )
                                                                       )
                       15                                              )
                            CARLOS DAVID TAFOYA-RAMOS                  )
                       16                                              )
                                          Defendant.                   )
                       17                                              )
                                                                       )
                       18
                       19
                                   On June 18, 2020, this Court instructed counsel to confer and attempt to stipulate to a
                       20
                            briefing schedule within five days, that same day Sally Vecchiarelli was appointed as Defense
                       21
                            Counsel. IT IS HEREBY STIPULATED by and between the parties through their respective
                       22
                            counsel, KATHLEEN ANNE SERVATIUS, Assistant United States Attorney, counsel for
                       23 plaintiff, and SALLY VECCHIARELLI, Appointed Counsel for defendant CARLOS DAVID

                       24 TAFOYA-RAMOS, that the briefing schedule be set as follows:

                       25

                       26          July 24, 2020:        Defendant’s filing of 18 U.S.C. Section 3582(c) Motion

                       27          August 7, 2020:       Plaintiff’s Response to Defendant’s filing of 18 U.S.C. Section
                                                         3582(c) Motion
                       28
    Proper Defense
   Law Corporation
677 W. PALMDON DRIVE
      SUITE 201                                                            1
  FRESNO, CA 93704
                                                        STIPULATION re: BRIEFING SCHEDULE
                        Case 1:15-cr-00288-NONE-SKO Document 504 Filed 06/25/20 Page 2 of 2



                        1         August 21, 2020:      Defendant’s Reply
                        2

                        3                                                         Respectfully Submitted,
                                                                                  Sally Vecchiarelli
                        4

                        5
                            DATED: June 24, 2020                        By        /s/ Sally Vecchiarelli
                        6                                                         SALLY VECCHIARELLI
                                                                                  Appointed Counsel
                        7                                                         Attorney for Defendant
                                                                                  CARLOS DAVID TAFOYA-RAMOS
                        8

                        9 DATED: June 24, 2020                          By        /s/ Kathleen Anne Servatius
                                                                                  KATHLEEN ANNE SERVATIUS
                       10                                                         United States Attorney
                                                                                  Attorney for Plaintiff
                       11

                       12
                                                                       ORDER
                       13

                       14         The above stipulated schedule is adopted in full.
                       15 IT IS SO ORDERED.

                       16
                               Dated:   June 24, 2020
                       17                                                        UNITED STATES DISTRICT JUDGE

                       18
                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26
                       27

                       28
    Proper Defense
   Law Corporation
677 W. PALMDON DRIVE
      SUITE 201                                                              2
  FRESNO, CA 93704
                                                       STIPULATION re: BRIEFING SCHEDULE
